DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/243, 400 filed on April 28, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santora et al. (Pub. No. US 2018/0215344 A1).
Regarding claim 1, Santora discloses an automotive imaging security system comprising: at least two cameras (Figs. 1, 2, 6, 7,  cameras 302a, 302b, 302c, 302d, 302e) configured to be mounted in a vehicle   for capturing an immediate environment of the vehicle (¶0089-the cameras 302a, 302b, 302c, 302d may capture the full view surrounding the automobile in 360 degrees);  one or more sensors  configured to be installed in the vehicle (¶0091-motion detector 400, the accelerometer 28, 306) and detect an occurrence of a predetermined event (¶0092-the motion detector 400 detects any significant movement in the vicinity of the vehicle…¶0095-accelerometers 28, 306 detects the vehicle experiencing a sufficient impact); and a control unit  (power management unit 318) operably coupled to the at least two camera  and the one or more sensors, the control unit configured to: receive a signal from the one or more sensors indicating the occurrence of the predetermined event, upon receiving the signal, activate the at least two cameras (¶¶0092, 0095, 0106-the motion detector 400 sends a signal to the power management unit 318 which triggers activation of the system 100 and, in particular, the control module 20, the cameras 302, 302a, 302b, 302c, 302d, 302e); upon activation of the camera, receiving a video feed from the at least two cameras, and transmitting, the video feed to an external device through a network (¶0090, 0095-the control module 20 will send this recorded video data to the cloud or some other designated or desired storage device to preserve this information for later retrieval), wherein the control unit includes a network circuitry for connecting the network (¶¶0052, 0090-communication module 30/ a wireless interface unit 312 the wireless interface unit 312 may continuously transmit video data over any network that is available).

Regarding claim 2, Santora discloses the automotive imaging security system according to claim 1, wherein the immediate environment is a space surrounding the vehicle within predefined distance (¶0092-the motion detector 400 detects any significant movement in the vicinity of the vehicle, e.g., within 20 to 30 feet or so).
(¶0091-either the motion detector 400 detects motion in or around the vehicle or one of the accelerometers 28, 306 is triggered or activated, due to the vehicle experiencing a sufficient impact, e.g., and accident or a person attempting to break into the vehicle).

Regarding claim 5, Santora discloses the automotive imaging security system according to claim 4, wherein the external impact is hitting the vehicle by another object or a vehicle (¶0079-The accelerometer data may be used by the processor 320 to determine a level of impact which indicates a severity of a collision).

Regarding claim 6, Santora discloses the automotive imaging security system according to claim 1, wherein the predetermined event is an intrusion in the vehicle, forceful unlocking of the vehicle, or a combination thereof (¶0091-accelerometers 28, 306 is triggered or activated, due to the vehicle experiencing a sufficient impact, e.g., and accident or a person attempting to break into the vehicle).

Regarding claim 7, Santora discloses the automotive imaging security system according to claim 1, wherein the predetermined event is the presence of a key fob within a predefined distance from the vehicle but outside the vehicle, the key fob including the keys of the vehicles (¶0069- the sensitivity of the accelerometers also generally depends upon whether the operator, having the key fob 60 in his or her possession, is located adjacent the vehicle. That is, the operator, having the key fob 60 in his or her possession, is located either within and the vehicle or less than 100-200 feet, for example, from the vehicle).

Regarding claim 8, Santora discloses the automotive imaging security system according to claim 1, wherein the control unit is also configured to: upon receiving the signal, sending a notification on the external device indicating the occurrence of the predetermined event (¶0078-Upon the triggering of an alert, automobile alert information will be transmitted to the user device 300 to notify the user).

Regarding claim 9, Santora discloses the automotive imaging security system according to claim 1, wherein the control unit is also configured to: upon activation of the camera, focusing at least one camera of the at least two cameras on an object in the immediate environment (¶¶0061, 0092-When an accident occurs, the impact will trigger each camera to take a picture immediately after the collision, thus capturing a snapshot of the other car in the accident).

Regarding claim 12, Santora discloses the automotive imaging security system according to claim 1, wherein automotive imaging security system includes four cameras configured to couple at four corners of the vehicle (¶¶0092, 0106-the four exterior cameras 302a, 302b, 302c, 302d generally still remain active so as to capture a full view around the exterior of the automobile and record events as they occur).

(Figs. 1, 2, 6, 7,  cameras 302a, 302b, 302c, 302d, 302e) for capturing an immediate environment of the vehicle (¶0089-the cameras 302a, 302b, 302c, 302d may capture the full view surrounding the automobile in 360 degrees); one or more sensors installed in the vehicle (¶0091-motion detector 400, the accelerometer 28, 306)  and configured to detect an occurrence of a predetermined event (¶0092-the motion detector 400 detects any significant movement in the vicinity of the vehicle…¶0095-accelerometers 28, 306 detects the vehicle experiencing a sufficient impact); and a control unit (power management unit 318) operably coupled to the four cameras and the one or more sensors, the control unit configured to: receive a signal from the one or more sensors indicating the occurrence of the predetermined event, upon receiving the signal, activate the four cameras (¶¶0092, 0095, 0106-the motion detector 400 sends a signal to the power management unit 318 which triggers activation of the system 100 and, in particular, the control module 20, the cameras 302, 302a, 302b, 302c, 302d, 302e), upon activation of the camera, receiving a video feed from the four cameras, and transmitting, the video feed to an external device through a network (¶0090,0095-the control module 20 will send this recorded video data to the cloud or some other designated or desired storage device to preserve this information for later retrieval), wherein the control unit includes a network circuitry for connecting the network (¶¶0052, 0090- communication module 30/ a wireless interface unit 312 the wireless interface unit 312 may continuously transmit video data over any network that is available).
(Fig. 7, cameras 302a, 302b, 302c, 302d, 302e).
Regarding claim 15, Santora discloses the vehicle according to claim 13, wherein the immediate environment is a space surrounding the vehicle within predefined distance (¶0092-motion detector 400 detects any significant movement in the vicinity of the vehicle, e.g., within 20 to 30 feet or so, of the vehicle).
Regarding claim 16, Santora discloses the automotive imaging security system according to claim 15, wherein the control unit is also configured to: upon activation of the camera, focusing at least one camera of the four cameras on an object in the immediate environment (¶¶0061, 0092-When an accident occurs, the impact will trigger each camera to take a picture immediately after the collision, thus capturing a snapshot of the other car in the accident).
Regarding claim 19, Santora discloses the vehicle according to claim 16, wherein the predetermined event is an external impact on the vehicle (¶0079-The accelerometer data may be used by the processor 320 to determine a level of impact which indicates a severity of a collision…A fender bender that results in minor to moderate damage of a bumper or lights may be a medium level impact. A major collision that results in severe damage may be a high level impact).
Regarding claim 20, Santora  discloses a method of recording an immediate environment of a vehicle upon an occurrence of a predetermined event, the method comprising the steps of: (Figs. 1, 2, 6, 7,  cameras 302a, 302b, 302c, 302d, 302e)  for capturing an immediate environment of the vehicle (¶0089-the cameras 302a, 302b, 302c, 302d may capture the full view surrounding the automobile in 360 degrees), one or more sensors installed in the vehicle (¶0091-motion detector 400, the accelerometer 28, 306)  and configured to detect an occurrence of a predetermined event (¶0092-the motion detector 400 detects any significant movement in the vicinity of the vehicle…¶0095-accelerometers 28, 306 detects the vehicle experiencing a sufficient impact), a control unit (power management unit 318) operably coupled to the four cameras and the one or more sensors, the control unit configured to: receive a signal from the one or more sensors indicating the occurrence of the predetermined event , and upon receiving the signal, activate the four cameras (¶¶0092, 0095, 0106-the motion detector 400 sends a signal to the power management unit 318 which triggers activation of the system 100 and, in particular, the control module 20, the cameras 302, 302a, 302b, 302c, 302d, 302e); detecting, by the one or more sensors, the presence of a key fob within the immediate environment and outside the vehicle , the key fob include the key of the vehicle (¶¶0070-0072- The use of a key fob 60 facilitates reliable, consistent and automatic alteration of the sensitivity level of the accelerometer(s) 28 so that the sensitivity level of the accelerometer(s) 28 can have a relatively low sensitivity…As diagrammatically shown in FIG. 2, a key fob receiver 70 is incorporated into the system 100 and can be made by employing a TI CC1101 transceiver that can be connected to the existing uC via the SPI bus); and upon detecting the key fob, activating the four cameras (¶0101-0102- a record mechanism or button 61 on the key fob 60 so that an owner/operator of the vehicle has quick access to trigger instant recording of video and transmitting of the same…the record button 61 is linked to the control module 20 and the microprocessor 320 and pre-programmed to automatically initiate recording of the information being viewed by the one or more camera(s) 302 of the system 100 at the complete discretion of the user/operator). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santora et al. (Pub. No. US 2018/0215344 A1).
Regarding claim 3, Santora in paragraph [0092] discloses activation of cameras mounted on a vehicle when a motion detector detects movement in the vicinity of the vehicle, e.g., within 20 to 30 feet or so except that wherein the predefined distance is 10-15 feet from the vehicle. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Santora to include the predefined .
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santora et al. (Pub. No. US 2018/0215344 A1) in view of Gong (Pub. No. US 2019/0263415 A1). 

Regarding claim 10, Santora discloses the automotive imaging security system according to claim 9, wherein the predetermined event is the presence of a key fob within a predefined distance from the vehicle but outside the vehicle, the key fob including the keys of the vehicles (¶0069- the sensitivity of the accelerometers also generally depends upon whether the operator, having the key fob 60 in his or her possession, is located adjacent the vehicle. That is, the operator, having the key fob 60 in his or her possession, is located either within and the vehicle or less than 100-200 feet, for example, from the vehicle).
Santora does not disclose wherein the object is a face of a person carrying the key fob.
Gong discloses wherein the object is a face of a person carrying the key fob (¶0061-The mobile device 220 may be a smart phone or a remote key fob…when the user initiates the authorization process using the mobile device 220, the sensors 217 in the vehicle 210 may detect that the user is approaching the vehicle 210 and the first image capturing device 211 starts to capture a first image 216 of the user when the user is outside the vehicle 210. ..The first image 216 may include a face image of the user). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Santora to include wherein the object is a 
Regarding claim 17, Santora discloses the vehicle according to claim 16, wherein the predetermined event is the presence of a key fob within a predefined distance from the vehicle but outside the vehicle, the key fob including the keys of the vehicles (¶0069- the sensitivity of the accelerometers also generally depends upon whether the operator, having the key fob 60 in his or her possession, is located adjacent the vehicle. That is, the operator, having the key fob 60 in his or her possession, is located either within and the vehicle or less than 100-200 feet, for example, from the vehicle).
Santora does not disclose wherein the object is a face of a person carrying the key fob.
Gong discloses wherein the object is a face of a person carrying the key fob (¶0061-The mobile device 220 may be a smart phone or a remote key fob…when the user initiates the authorization process using the mobile device 220, the sensors 217 in the vehicle 210 may detect that the user is approaching the vehicle 210 and the first image capturing device 211 starts to capture a first image 216 of the user when the user is outside the vehicle 210. ..The first image 216 may include a face image of the user). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Santora to include wherein the object is a face of a person carrying the key fob as taught by Gong for  to prevent unauthorized users form using the car (Gong: ¶0053). 
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santora et al. (Pub. No. US 2018/0215344 A1) in view of Bezborodko (Pub. No. US 2010/0271480 A1). 
(¶0038-these sensors will not only be able to exchange information with one another but also be able to detect the level of impact of the collision, thus identifying the extent of the damage inflicted by the other car).
Santora does not explicitly disclose the automotive imaging security system according to claim 9, wherein the object is a number plate of the another vehicle or a driver of the another vehicle.
However, Bezborodko discloses the automotive imaging security system according to claim 9, wherein the object is a number plate of the another vehicle or a driver of the another vehicle (¶0034- The predetermined position of camera 12 may be selected so that the license plate of the target vehicle is automatically captured).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Santora to include wherein the object is a number plate of the another vehicle or a driver of the another vehicle as taught by Bezborodko to provide a surveillance recording system which enables a driver to be informed about a potentially dangerous situation on a road, identify a vehicle and/or object that caused an actual car accident or damage to the driver's car, and have a recorded information regarding a car accident (Bezborodko: ¶0008).
Regarding claim 18, Santora discloses the vehicle according to claim 16, wherein the predetermined event is hitting the vehicle by another vehicle (¶0038-these sensors will not only be able to exchange information with one another but also be able to detect the level of impact of the collision, thus identifying the extent of the damage inflicted by the other car).
 Santora does not explicitly disclose the vehicle according to claim 16, wherein the object is a number plate of the another vehicle or a driver of the another vehicle.
However, Bezborodko discloses the vehicle according to claim 16, wherein the object is a number plate of the another vehicle or a driver of the another vehicle (¶0034- The predetermined position of camera 12 may be selected so that the license plate of the target vehicle is automatically captured).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Santora to include wherein the object is a number plate of the another vehicle or a driver of the another vehicle as taught by Bezborodko to provide a surveillance recording system which enables a driver to be informed about a potentially dangerous situation on a road, identify a vehicle and/or object that caused an actual car accident or damage to the driver's car, and have a recorded information regarding a car accident (Bezborodko: ¶0008).
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 

Bassett (Pub. No. US 20030041329 A1) describes automobile an intruder alert system. 
Slicker (Pub. No. US 20040140885 A1) describes a vehicle security systems or methods for detecting intrusions into a vehicle and then capturing an identifying characteristic of the intruder.

de Miranda (Pub. No. US  20080204556 A1) describes an automotive vehicle anti-theft, anti-vandalism and anti-carjacking system utilizing a visual monitoring system for reducing the incidence of theft or vandalism of an automotive vehicle and an emergency notification system is disclosed.
Wooten (Patent No. US 9327685 B1) describes a vehicle anti-theft system to sense the presence of an intruder in proximity to a vehicle via motion sensors which activates one or more cameras and sends real-time video to a remote location accessible by a user to monitor their vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488